HAND, District Judge
(after stating the facts as above). I do not in the least mean to reflect upon the wisdom of the counsel who filed these demurrers. To our great discredit, as I think, technicalities of the kind which it raises have been too often successful to permit a conscientious counsel to forego their trial, whenever his ingenuity devises them. Their success does not redound to his disadvantage, but to the court," which has been misled. Any honest reasoning is quite legitimate, and the responsibility for mistakes must rest with the court. Nevertheless, I cannot resist saying that to adopt the construction which is suggested would, in my judgment, be to pervert the obvious meaning of the act quite unpardonably, and that, too, by a metaphysic which is fatuously verbal and naively nonsensical. If the acts meant only to fix punishment, they were to fix punishment for "offenses” which could never exist, since they apply only to offenses not "prohibited” by the laws of the United States. As no punishment could be fixed by Congress for any other offenses, the absurd result ensues that Congress was fixing the penalties upon “offenses” which were not such by any la.w, and was, therefore, merely engaging in elaborate nonsense. While the act is badly drawn, its intent — an intent not imputed, but drawn from the words — is perfectly obvious.
Demurrer overruled.